United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit                February 9, 2004

                                                       Charles R. Fulbruge III
                                                               Clerk
                          No. 03-60304




GLENN ALLEN ADAIR, doing business as Super D #229; JOHN ANDERSON;
JIM BAIN; JIM BAIN’S PHARMACY INC.; ED. L. BAKER; ET AL.


                                            Plaintiffs-Appellees,

                               and

     STEPHEN R. GREEN, doing business as Central Mississippi
                   Animal Clinic; DON WALDRON,

                         Plaintiffs-Counter Defendants, Appellees.


                             VERSUS

                  AMERUS LEASING, INC.; ET AL.,

                                                          Defendants,

      AMERUS LEASING INC.; REPUBLIC LEASING COMPANY, INC.,

                                           Defendants-Appellants,

                               and

  COLONIAL PACIFIC LEASING CORP.; DANA COMMERCIAL CREDIT CORP.,
            doing business as Dana Commercial Credit,

                         Defendants-Counter Claimants-Appellants.



          Appeals from the United States District Court
             For the Southern District of Mississippi
                          3:96-CV-218-LN



Before DAVIS, BARKSDALE and PRADO, Circuit Judges.
PER CURIAM:*

      We read the district court’s Memorandum Opinion and Order   of

February 24, 2003 as remanding this case under § 1367.            We

therefore have jurisdiction to review the court’s order.     After

reviewing the record and considering the briefs and argument of the

parties, we are persuaded that the district court considered the

appropriate factors for remand under § 1367 and did not abuse its

discretion in remanding this case to state court.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2